Citation Nr: 0105130	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for dysthymia, to 
include as secondary to his service-connected disabilities.

2.  Entitlement to service connection for chronic pain 
disorder, to include as secondary to his service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1983 to 
February 1992. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision rendered by Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the benefits sought on appeal.  A notice of disagreement 
(NOD) was received in July 1999, a statement of the case 
(SOC) was issued in August 1999, and a substantive appeal 
(SA) was received in October 1999.  


FINDINGS OF FACT

1.  The veteran does not currently suffers from dysthymia.

2.  The veteran does not currently suffer from chronic pain 
syndrome.


CONCLUSIONS OF LAW

1.  Dysthymia was not incurred in or aggravated by the 
veteran's active duty service, nor was dysthymia proximately 
due to or the result of service-connected disabilities.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.310 (2000); Allen v. Brown, 
7 Vet. App. 439 (1995). 

2.  Chronic pain syndrome was not incurred in or aggravated 
by the veteran's active duty service, nor was chronic pain 
syndrome proximately due to or the result of service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently suffers from dysthymia 
and chronic pain syndrome, and that these disabilities have 
arisen as a result of service, or as secondary to his 
service-connected disabilities.  At present, the veteran is 
currently service-connected for the following disabilities: 
low back disability, currently rated as 20 percent rating; 
residuals of a fracture of the right knee patella, currently 
rated as 10 percent; tinnitus, currently rated as 10 percent 
disabling; sinusitis, currently rated as 10 percent 
disabling; residuals of a left thumb injury, currently rated 
as 10 percent disabling; migraine headaches, currently rated 
as 10 percent disabling; a fractured nose, currently rated as 
noncompensable; a left 5th metacarpal fracture, currently 
rated as noncompensable; and bilateral hearing loss, 
currently rated as noncompensable. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946), develops a chronic condition, such as a 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).

The Board notes that on November 9, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  When such circumstances arise, 
reasonable efforts must be made by VA to obtain certain 
records, such as service medical records (SMRs), VA or 
private medical records, or provide for an examination or 
medical opinion when necessary to make a decision on the 
claim.  However, the law also provides that such assistance 
is not required to a claimant if no reasonable possibility 
exists that such assistance would aid in sustaining the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  After reviewing 
the claims file, which include the veteran's available SMRs, 
VA examinations, and other VA and private medical records, as 
well as the veteran's variously dated written statements, the 
Board finds that that there has been substantial compliance 
with the Veterans Claims Assistance Act of 2000 and that the 
evidence of record allows for equitable review of the issues 
on appeal.  

I.  Service Connection for Dysthymia

Turning to the medical evidence, the relevant SMRs include 
the following:  a March 1990 mental health clinic record 
assessing the veteran with adjustment disorder, improving; an 
April 1990 mental health clinic record assessment of 
adjustment disorder, improving marital problems; a July 1990 
mental health clinic record assessment of rule out adjustment 
disorder; and a separate July 1990 mental health clinic 
record assessment of adjustment disorder with anxiety.  A 
September 1991 periodic examination report, prepared six 
months prior to the veteran's separation from service, 
clinically evaluated the veteran's psychiatric condition as 
normal.

The relevant post-service medical records begin with a July 
1997 VA psychiatric treatment record, which included an 
impression of dysthymia and narcissistic and histrionic 
features. 

A brief October 1997 VA psychiatric treatment record notes 
the veteran's global assessment of functioning score (GAF) to 
be 65.

A February 1999 VA psychiatric examination report included a 
review of the veteran's psychiatric history and medical 
records; the examiner specifically noted that the July 1997 
VA psychiatric treatment record diagnosing the veteran with 
dysthymia was reviewed.  Although quite irritable, the 
veteran did not appear to be experiencing any significant 
psychological distress in the form of anxiety or depression.  
He was alert and oriented with good grooming and hygiene.  
The examiner noted that the veteran himself denied being 
depressed and denied the presence of psychiatric 
difficulties.  It was noted that he was on anti-depressant 
medications but that this was apparently for pain control.  
Mental status examination was unremarkable.  The examiner 
reported that based on the assessment, it wasn't felt that a 
psychiatric diagnosis based upon DSM-IV criteria was 
warranted.  The examiner acknowledged the possibility of some 
adjustment difficulty secondary to pain exist but stated that 
at present he wouldn't be inclined to make a psychiatric 
diagnosis. 

Upon a review of the relevant evidence and the applicable law 
and regulations, the Board finds that service connection for 
dysthymia is not warranted.  The Board first observes that 
during service, the SMRs show that the veteran was seen at 
the mental health clinic four times between March 1990 and 
July 1990; each time he was assessed with an adjustment 
disorder, a personality disorder.  At this point, the Board 
notes that pursuant to 38 C.F.R. §§ 3.303(c), 4.9, and 4.127, 
a personality disorder is not an injury or disease that can 
result in a disability within the meaning of VA legislation 
or for VA compensation purposes.  At no time during service 
was the veteran diagnosed with dysthymia or any other 
psychiatric disorder.

Subsequent to service, a July 1997 VA treatment record shows 
that the veteran was diagnosed with Dysthymia.  However, this 
diagnosis is the only medical record to include a diagnosis 
of dysthymia or any other psychiatric disorder.  Indeed, the 
February 1999 VA psychiatric examination report, which noted 
the July 1997 VA treatment record and incorporated a much 
more thorough examination and review of the relevant records, 
expressly opined that while the possibility exists that the 
veteran suffers from some adjustment difficulty secondary to 
pain, there was no basis for diagnosing the veteran with 
psychiatric disorder.  As the preponderance of the evidence 
is against the veteran's claim that he currently suffers from 
dysthymia or other psychiatric disability, the Board finds 
that service connection must be denied. 

Although the Board acknowledges the veteran's contentions 
that he suffers from a dysthymia as a result of active duty 
service, or proximately due to his various service-connected 
disabilities, the veteran has not shown that he is currently 
diagnosed with dysthymia.  When a claim is filed for 
entitlement to service connection, there must be an initial 
finding of a current chronic disability.  Although the 
veteran may testify as to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this case, the Board reiterates 
that despite the veteran's current complaints of dysthymia, a 
trained medical examiner who had the benefit of reviewing the 
records and examining the veteran with the express purpose of 
detecting psychiatric disability was unable, in his medical 
judgment, to render a diagnosis of current psychiatric 
disability.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for dysthymia, to include as secondary to service-
connected disabilities.

II.  Service Connection for Chronic Pain Syndrome

A review of the medical records demonstrates that the veteran 
suffers from chronic pain associated with his service-
connected low back disability.  It is also likely that there 
is pain associated with many of his other service-connected 
disabilities.  Indeed, the Board observes that the veteran 
had recently initiated claims for increased disability 
ratings for his service-connected low back disability and 
right knee patella disability (both of which were denied by 
the RO pursuant to a rating decision dated in May 2000).  
However, the medical evidence fails to show that the veteran 
has ever been diagnosed with a separate disability identified 
as chronic pain syndrome.  As was noted earlier, although the 
veteran may experience symptoms that he believes are 
manifestations of a disability, the question of whether a 
chronic disability exists is one which needs skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu, 2 Vet. App. 492.  

In any case, to the extent that the veteran suffers from low 
back pain, for instance, such pain must be considered in his 
increased rating claim.  As such, a claim of service 
connection for chronic pain syndrome as secondary to his 
service-connected disabilities is without merit.   The Board 
acknowledges the veteran's contentions of chronic pain; 
however, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Without a current diagnosis of chronic pain 
syndrome, the preponderance of the evidence is against the 
veteran's claim.

III.  Conclusion

In sum, after reviewing the medical evidence in conjunction 
with the applicable laws and regulations, the Board finds 
that entitlement to service connection for dysthymia and 
chronic pain syndrome, to include as secondary to his 
service-connected disabilities is not warranted.  In reaching 
this decision, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107), but finds that service connection must be 
denied as a state of equipoise of the positive evidence and 
the negative evidence does not exist to permit a favorable 
resolution of the present appeal. 


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

